IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,592-01


                   EX PARTE WESLEY BRIAN WILKERSON, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. W13-11864-Y(A) IN THE CRIMINAL DISTRICT COURT NUMBER
                                  SEVEN
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

sexual assault of a child and sentenced to imprisonment for four years.

        On August 20, 2015, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court prematurely. We remand this application to the Criminal

Court Number Seven of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 2, 2016
Do not publish